37 F.3d 1507NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
UNITED STATES of America, Plaintiff-Appellee,v.Adrian CARRILLO, Defendant-Appellant.  (Two Cases).
Nos. 93-50856, 93-50857.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 16, 1994.*Decided Sept. 28, 1994.

Before:  FEINBERG,** SCHROEDER and KOZINSKI, Circuit Judges.


1
MEMORANDUM***


2
Through an express provision of his plea agreement, defendant waived the right to appeal his sentence.  See GER 16.  We conclude, after reviewing the record de novo, that this waiver was knowing and voluntary.  Defendant affirmed--both in the plea agreement itself and in response to questions by the court at the change of plea hearing--that he had reviewed the terms of the agreement with his attorney, and that he understood and voluntarily agreed to be bound by them.  GER 17-18.  Defense counsel also assured the court that his client understood the breadth and meaning of the agreement.  GER 24.  Defendant thus waived his right to appeal.   See United States v. DeSantiago-Martinez, 980 F.2d 582, 583 (9th Cir.1992).


3
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 The Honorable Wilfred Feinberg, Senior Circuit Judge, United States Court of Appeals for the Second Circuit, sitting by designation


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3